Case 1:17-cv-05057-FB-CLP Document 42 Filed 10/11/18 Page 1 of 1 PageID #: 1332
                                                                                        21st Floor
                                                                                        1251 Avenue of the Americas
                                                                                        New York, NY 10020-1104

                                                                                        Lacy H. Koonce
                                                                                        212-603-6467 (tel)
                                                                                        212-379-5207 (fax)

                                                                                        lancekoonce@dwt.com


                                                  October 11, 2018


VIA ECF AND FEDERAL EXPRESS
Hon. Judge Frederic Block
United States District Judge
225 Cadman Plaza East
Brooklyn, NY 11201

           Re:      Asia TV USA Ltd. et al. v. Kamran International Trade Limited, et al,
                    Case No. 17 Civ. 5057 ((FB) (CLP)

Dear Judge Block:

        We are the attorneys for Plaintiffs Asia TV USA Ltd., MSM Asia Ltd., Star India Private
Ltd., Viacom18 Media Private Limited, ARY Digital USA LLC, and DISH Network L.L.C.
(collectively “Plaintiffs”) in the above-captioned action. On behalf of Plaintiffs, we are writing
to notify the Court that we have no objections to Magistrate Judge Pollak’s Report and
Recommendation issued on September 25, 2018 (the “Report and Recommendation”).

      On October 4, 2018, Defendants Kamran International Trade Limited (“Kamran”) and
Muhammad Arshad Butt (“Butt”) were served with a copy of the Report and Recommendation at
Kamran’s registered corporate address. Defendant Butt was also served with the Report and
Recommendation via email on October 2, 2018.1 The deadline to object to the Report and
Recommendation, October 9, 2018, has passed. Neither Defendant submitted an objection.

        Accordingly, and for the Court’s convenience, attached hereto is a proposed Default
Judgment and Permanent Injunction Order against Defendants which tracks Magistrate Judge
Pollak’s Report and Recommendation, including that Plaintiffs may renew their request for a
third party injunction at a later date.

                                                        Respectfully Yours,

                                                        Davis Wright Tremaine LLP



                                                        _/s/ Lacy H. Koonce_________________
                                                        Lacy H. Koonce
1
    On August 16, 2018, Magistrate Judge Pollak granted Plaintiffs’ request to serve Defendant Butt via email as well
as at Kamran’s registered corporate address. See Dkt.
